UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                      No. 15-3812
                                    ______________

                                     FA.LU. CIOLI,

                                                               Appellant

                                            v.

              LAURA ZUCHOWSKI, Director, Vermont Service Center;
         DIRECTOR UNITED STATES CITIZENSHIP AND IMMIGRATION
            SERVICES; SECRETARY UNITED STATES DEPARTMENT
               OF HOMLAND SECURITY; ATTORNEY GENERAL
                       UNITED STATES OF AMERICA
                             ______________

                     On Appeal from the United States District Court
                             for the District of New Jersey
                            (D.C. Civ. No. 2-15-cv-01310)
                      Honorable Stanley R. Chesler, District Judge
                                    ______________

                       Submitted under Third Circuit LAR 34.1(a)
                                    June 14, 2016

           BEFORE: AMBRO, JORDAN, and GREENBERG, Circuit Judges
                            ______________

                                  JUDGMENT ORDER
                                    ______________

       This matter comes on before this Court on an appeal from an order of the District

Court entered on November 20, 2015, denying a motion for a preliminary injunction.

While the appeal has been pending, the District Court on June 16, 2016, entered an order

dismissing the complaint for lack of subject matter jurisdiction. In the circumstances,
even if we held that the District Court should not have denied the motion for the

preliminary injunction we cannot remand the case to the District Court with instructions

to enter the injunction because the case is no longer pending in that Court. Moreover, if

we affirmed the denial of the motion for a preliminary injunction our order would have

no consequence as the order affirming the denial would not compel the defendants to do

anything. Consequently, the appeal is moot and therefore we dismiss appeal. The parties

will bear their own costs on this appeal.

                                            By the Court,

                                            s/ Morton I. Greenberg
                                            Circuit Judge

Attest:

s/ Marcia M. Waldron
Clerk

DATED: June 30, 2016




                                              2